Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Amendments
           In the reply filed 1/06/2021, Applicant has amended Claims 56, 60, 65, and 69, and cancelled claims 59 and 68.  
Claims 56-58, 60-67, and 69-73 are under examination


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/06/2021 were filed after the mailing date of the non-final Office action on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


New Claim Objections
Claims 60 and 69 are objected to because of the following informalities: claim 60 has a typographic error in “10ml”, which should be changed to “10 ml”; and claim 69 has . Appropriate correction is required.


New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitations of “between 1 ml to 10 ml of the pharmaceutical composition is injected into the putamen of the subject” in dependent claims 60 and 69 appears to represent new matter. MPEP 2163.06 notes if new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Although the basis for this limitation was identified in Applicant’s remarks filed 1/06/2021as being described on [0007] and [0105] of the applications’ US patent publication, a review of the specification by the Examiner did NOT find any specific basis for the recited range limitation. Specifically, although [0005] recites a volume of more than 1 ml for intracerebral delivery, there is no range of 1-10ml. Furthermore, although [0105] recites a volume range of 1-10ml, this is explicitly for intravenous administration.  As noted by MPEP 606.03(o), new matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. In instant case, one skilled in the art would NOT consider an upper range of 1-10 ml for delivery into the putamen to be inherently supported by the recited range of 1 ml or more (see also MPEP 2163.05 (III) Range Limitations). 

	
Withdrawn 35 USC § 102
The prior rejection of Claims 56-58, 60, 62, 65-67, 69 and 71 under 35 U.S.C. 102(b) as being anticipated by Bankiewicz (2002/0141980, filed 6/21/2001,  is withdrawn in light of Applicant’s amendment of Claims 56 and 65 to limit the method to a single injection of more than 1 ml, which is a limitation Bankiewicz does not anticipate.

Withdrawn 35 USC § 103 
The prior rejection of Claims 61 and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bankiewicz (2002/0141980, filed 6/21/2001, published 10/03/2002, now US Patent 6,953,575) is withdrawn in light of Applicant’s amendment of Claims 56 and 65 to limit the method to a single injection of more than 1 ml, which is a limitation Bankiewicz does not make obvious.
 
The prior rejection of Claims 63, 64, 72 and 73 under 35 U.S.C. 103(a) as being unpatentable over Bankiewicz (2002/0141980, filed 6/21/2001, published 10/03/2002, now US Patent 6,953,575), in view of Forsayeth et al., (2006/0073119, filed 9/1/2005, published 4/06/2006) and Bankiewicz (2012/0209110, filed 10/25/2010, with priority to provisional application 61/275,209 filed 9/25/2009) is withdrawn in light of Applicant’s amendment of Claims 56 and 65 to limit the method to a single injection of more than 1 ml.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 56-62 and 65-71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsayeth et al. (Mol Ther. 2006,14:571-577), in view of Bankiewicz (2012/0209110, filed 10/25/2010, with priority to provisional application 61/275,209 filed 9/25/2009, prior art of record)
1010 to 1012 genome copies

With respect to claims 56 and 65, Forsayeth teaches a method of treating subject with Parkinson’s Disease (PD) comprising administering an effective amount of a recombinant AAV (rAAV) expressing AADC (Abstract, p. 6, Materials and Methods).
claims 56 and 65, Forsayeth teaches the rAAV viron comprises (i) an AAV capsid protein supplied by a helper plasmid, and (ii) a nucleic acid encoding AADC (p. 6, AAV vectors).
In regard to injection location as per claims 56 and 65, Forsayeth teaches the rAAV is administered by intracerebral injection to the putamen of the striatum of a non-human primate model of PD (p. 6, last para.)
In regard to the volume of the injection as per claims 56 and 65, Forsayeth teaches each single injection is in a volume of 50 l into a non-human primate (p. 6, last para.).
However, in the volume of the injection as per claims 56 and 65, although Forsayeth teaches that the method is intended for human clinical studies (p. 6, last para.), they are silent with respect to a volume for delivery into a human subject.
Bankiewicz (2012), who is the corresponding author of Forsayeth, teaches methods of delivering therapeutics such as AAV vectors to CNS tissues such as the putamen of a subject with a degenerative neurological disorder such as Parkinson’s disease ([0046, 0066] of 2012/0209110, see [0027, 0039, 0059] of 61/275,209 priority document). Specifically, Bankiewicz (2012) teaches that the human putamen is about 23-fold larger in volume compared to the non-human primate ([0119] of 2012/0209110, see [00112] of 61/275,209 priority document). Thus a volume of 50 l x 23 would be about 1150l for delivery into a human Parkinson’s patient.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of AAV-AADC gene therapy to the putamen of a human Parkinson’s patient as suggested by Forsayeth and choose a total 
Finally, in regard to pharmaceutical carrier of claims 56 and 65, Forsayeth teaches the rAAV is diluted in a carrier before delivery (p. 6, last para); and Bankiweicz makes obvious to use a pharmaceutical carrier for use in human clinical therapy so as to avoid undesirable biological effects (see [0011, 0062-0063] of 61/275,209 priority document).
In regard to claims 57 and 66 as per the rAAV capsid, Forsayeth teaches the rAAV capsid protein is an AAV2 capsid (p. 6, AAV vectors). 
In regard to claims 58 and 67, Forsayeth teaches the method comprises stereotactic device to guide injection (p. 6, 3rd para.).
In regard to claims 60 and 69, as stated supra, Forsayeth in view of Bankiewicz suggest about 1.15 ml per single injection.
In regard to claims 61-62 and 70-71, Forsayeth teaches between 55-500 units per hemisphere at 1 x 109 gc per unit, thereby delivering between about 5x1010 to 5x1011 gc injected to the subject.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/06/2021 are acknowledged.
Applicant argues that the cited prior art of Bankiewicz ‘980 does not teach a single administration of more than 1 ml.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejections over Bankiewicz ‘980 have been withdrawn. However, the prior art of Forsayeth et al. (Mol Ther. 2006,14:571-577), in view of Bankiewicz (2012/0209110, prior art of record) have been applied to teach that it would be predictably obvious to administer more than 1 ml when considering the 23-fold difference in volume of the putamen between monkeys and humans.


Claims 63 and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsayeth et al. (Mol Ther. 2006,14:571-577), in view of Bankiewicz (2012/0209110, filed 10/25/2010, with priority to provisional application 61/275,209 filed 9/25/2009), as applied to claims 56-60, 65, 66, and 69, in further view of Eberling et al., (Mol Ther, 2003, 8:873-875)

1012 to 1013 genome copies

As discussed previously, Forsayeth (Mol Ther) and Bankiewicz suggest teaches a method of treating subject with PD comprising administering an effective amount of a 
However, Forsayeth (Mol Ther) and Bankiwicz are silent to an amount of rAAV of about 1012-1014 gc in a PD patient.
In regard to claims 63 and 72, Eberling et al., who has the same corresponding author as Forsayeth (Mol Ther), teaches a method of treating a Parkinson’s subject by administering an rAAV-AADC vector with an amount of 1012 gc (p. 873, col 2, 2nd para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of AAV-AADC gene therapy to the putamen of a Parkinson’s patient as suggested by Bankiewicz (2002) and choose an amount of about 1012 gc as suggested by Eberling with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Eberling teaches that because the rAAV composition comprises empty AAV capsid particles, the amount should be increased by about 5 fold to compensate (p. 873, col 2, 2nd para.). Thus, one of ordinary skill would be motivated to increase the 5 x 1011 gc amount taught by Forsayeth to about 2.5 x 1012 gc. Furthermore, in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Finally, Forsayeth, 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/06/2021 are acknowledged and have been addressed supra.


Claims 64 and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsayeth et al. (Mol Ther. 2006,14:571-577), in view of Bankiewicz (2012/0209110, filed 10/25/2010, with priority to provisional application 61/275,209 filed 9/25/2009), as applied to claims 56-60, 65, 66, and 69, in further view of Mandel et al., (US2005/0143330, filed 9/30/2002)

1013 to 1014 genome copies

As discussed previously, Forsayeth (Mol Ther) and Bankiewicz suggest teaches a method of treating subject with PD comprising administering an effective amount of a rAAV expressing AADC to the putamen of the striatum of the subject in a volume of more than 1 ml.
13-1014 gc in a PD patient.
In regard to claims 64 and 73, Mandel teaches a method of treating a Parkinson’s patient by administering a composition of rAAV-AADC vectors to the putamen of a subject with an amount of 1013 gc [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of AAV-AADC gene therapy to the putamen of a Parkinson’s patient in about 1.15 ml as suggested by Forsayeth and Bankewicz and choose to deliver an amount of 1013 gc as suggested by Mandel with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Mandel teaches the AAV-AADC vector is at a titre of 1 x1012 gc per ml [0011], which would correspond to the amount of about 1.15 x1013 gc when using the volume of 1.15 ml of Forsayeth. Furthermore, in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/06/2021 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633